

Exhibit 10.05






















                     SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN












                      as amended and restated
                             effective as of
                               July 1, 2001






















SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN


TABLE OF CONTENTS
 



 
 
 
PAGE
 
 
SECTION 1. ESTABLISHMENT AND PURPOSE
1
 
 
 
 
1.1
 
ESTABLISHMENT AND HISTORY OF THE PLAN
1
1.2
 
DESCRIPTION OF THE PLAN
1
1.3
 
PURPOSE OF THE PLAN
1
 
 
 
 
SECTION 2. DEFINITIONS
2
 
 
 
 
2.1
 
DEFINITIONS
2
2.2
 
GENDER AND NUMBER
4
 
 
 
 
SECTION 3. ELIGIBLILTY AND PARTICIPATION
5
 
 
 
 
3.1
 
ELIGIBILITY
5
3.2
 
TERMINATION OF PARTICIPATION
5
 
 
 
 
SECTION 4. BENEFITS
6
 
 
 
 
4.1
 
RIGHT TO KESBP BENEFITS
6
4.2
 
DESCRIPTION OF KESBP BENEFITS
6
4.3
 
GROSS-UP PAYMENTS
7
4.4
 
TAX COMPUTATION
7
4.5
 
FORM AND TIMING OF KESBP BENEFITS
7
4.6
 
NO SUBSEQUENT RECALCULATION OF PLAN LIABILITY
7
4.7
 
BENEFITS UNDER OTHER PLANS
7
 
 
 
 
SECTION 5. BENEFICIAL DESIGNATION
8
 
 
 
 
5.1
 
DESIGNATION OF BENEFICIARY
8
5.2
 
DEATH OF BENEFICIARY
8
5.3
 
INEFFECTIVE DESIGNATION
8
 
 
 
 
SECTION 6. GENERAL PROVISIONS
10
 
 
 
 
6.1
 
CONTRACTUAL OBLIGATION
10
6.2
 
UNSECURED INTEREST
10
6.3
 
“RABBI” TRUST
10
6.4
 
EMPLOYMENT/PARTICIPATION RIGHTS
10
6.5
 
NONALIENATION OF BENEFITS
11
6.6
 
SEVERABILITY
11
6.7
 
NO INDIVIDUAL LIABILITY
11
6.8
 
APPLICABLE LAW
11
 
 
 
 
SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION
12
 
 
 
 
7.1
 
IN GENERAL
12
7.2
 
CLAIMS PROCEDURE
12
7.3
 
FINALITY OF DETERMINATION
12
7.4
 
DELEGATION OF AUTHORITY
12
7.5
 
EXPENSES
12
7.6
 
TAX WITHHOLDING
12
7.7
 
INCOMPETENCY
12
7.8
 
NOTICE OF ADDRESS
13
7.9
 
AMENDMENT AND TERMINATION
13
 
 
 
 
SECTION 8. EXECUTION
14

 
 
 





SCANA CORPORATION


KEY EXECUTIVE SEVERANCE BENEFITS PLAN


(As Amended and Restated)




SECTION 1. ESTABLISHMENT AND PURPOSE


1.1     Establishment and History of the Plan. SCANA Corporation established,
effective February 28, 1990, a plan for certain senior executives known as the
“SCANA Corporation Key Executive Severance Benefits Plan” (the “Plan”). The Plan
has been amended from time to time after its initial adoption for various design
and administrative changes. The Plan was amended and restated effective as of
October 21, 1997 to include various administrative provisions and to clarify
certain provisions regarding a Change in Control. Effective as of July 1, 2001,
the Plan is being amended and restated as set forth herein to reflect various
changes in the manner in which the benefits under the Plan are calculated and
other administrative changes.


1.2     Description of the Plan. This Plan is intended to constitute an unfunded
plan that is established primarily for the purpose of providing certain benefits
for a select group of management or highly compensated employees in the event of
a Change in Control.


1.3     Purpose of the Plan. The purpose of this Plan is to advance the
interests of the Company by providing highly qualified Company executives and
other key personnel with an assurance of equitable treatment in terms of
compensation and economic security and to induce continued employment with the
Company in the event of certain spin-offs, divestitures, or an acquisition or
other Change in Control. The Corporation believes that an assurance of equitable
treatment will enable valued executives and key personnel to maintain
productivity and focus during a period of significant uncertainty inherent in
such situations and that a compensation plan of this kind will aid the Company
in attracting and retaining the highly qualified professionals who are essential
to its success.









SECTION 2. DEFINITIONS


2.1     Definitions. Whenever used herein, the following terms shall have the
meanings set forth below, unless otherwise expressly provided herein or unless a
different meaning is plainly required by the context, and when the defined
meaning is intended, the term is capitalized:


    (a) “Agreement” means a contract between an Eligible Employee and the
Company permitting the Eligible Employee to participate in the Plan and
delineating the benefits (if any) that are to be provided to the Eligible
Employee in lieu of or in addition to the benefits described under the terms of
this Plan.


    (b) “Base Salary” means the base rate of compensation payable to a
Participant as annual salary, not reduced by any pre-tax deferrals under any
tax-qualified plan, non-qualified deferred compensation plan, qualified
transportation fringe benefit plan under Code Section 132(f), or cafeteria plan
under Code Section 125 maintained by the Company, but excluding amounts received
or receivable under all incentive or other bonus plans.


    (c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 of the General Rules and Regulations under the Exchange Act.


    (d) “Beneficiary” means any person or entity who, upon the Participant’s
death, is entitled to receive the Participant’s benefits under the Plan in
accordance with Section 5 hereof.


    (e) “Board” means the Board of Directors of the Corporation.


    (f) “Change in Control” means a change in control of the Corporation of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A promulgated under the Exchange Act, whether or
not the Corporation is then subject to such reporting requirements; provided
that, without limitation, such a Change in Control shall be deemed to have
occurred if:


    (i) Any Person (as defined in Section 3(a)(9) of the Exchange Act and used
in Sections 13(d) and 14(d) thereof, including a “group” as defined in Section
13(d)) is or becomes the Beneficial Owner, directly or indirectly, of twenty
five percent (25%) or more of the combined voting power of the outstanding
shares of capital stock of the Corporation;


    (ii) During any period of two (2) consecutive years (not including any
period prior to December 18, 1996) there shall cease to be a majority of the
Board comprised as follows: individuals who at the beginning of such period
constitute the Board and any new director(s) whose election by the Board or
nomination for election by the Corporation’s stockholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved;


    (iii) The issuance of an Order by the Securities and Exchange Commission
(SEC), under Section 9(a)(2) of the Public Utility Holding Company Act of 1935,
as amended (the “1935 Act”), authorizing a third party to acquire five percent
(5%) or more of the Corporation’s voting shares of capital stock;


    (iv) The shareholders of the Corporation approve a merger or consolidation
of the Corporation with any other corporation, other than a merger or
consolidation which would result in the voting shares of capital stock of the
Corporation outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting shares of
capital stock of the surviving entity) at least eighty percent (80%) of the
combined voting power of the voting shares of capital stock of the Corporation
or such surviving entity outstanding immediately after such merger or
consolidation; or the shareholders of the Corporation approve a plan of complete
liquidation of the Corporation or an agreement for the sale or disposition by
the Corporation of all or substantially all of the Corporation’s assets; or


    (v) The shareholders of the Corporation approve a plan of complete
liquidation, or the sale or disposition of South Carolina Electric & Gas Company
(hereinafter SCE&G), South Carolina Pipeline Corporation, or any subsidiary of
the Corporation designated by the Board as a “Material Subsidiary,” but such
event shall represent a Change in Control only with respect to a Participant who
has been exclusively assigned to SCE&G, South Carolina Pipeline Corporation, or
the affected Material Subsidiary.


    (g) “Code” means the Internal Revenue Code of 1986, as amended.


    (h) “Committee” means the Management Development and Corporate Performance
Committee of the Board. Any references in this Plan to the “Committee” shall be
deemed to include references to the designee appointed by the Committee under
Section 7.4.


    (i) “Company” means the Corporation and any subsidiaries of the Corporation
and their successor(s) or assign(s) that adopt this Plan through execution of
Agreements with any of their Employees or otherwise. When the term “Company” is
used with respect to an individual Participant, it shall refer to the specific
company at which the Participant is employed, unless otherwise required by the
context.


    (j) “Corporation” means SCANA Corporation, a South Carolina corporation, or
any successor thereto.


    (k) “Eligible Employee” means an Employee who is employed by the Company in
a high-level management or administrative position, including employees who also
serve as officers of the Company.


    (l) “Employee” means a person who is actively employed by the Company and
who falls under the usual common law rules applicable in determining the
employer-employee relationship.


    (m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.


    (n) “KESBP Benefit” means the benefits as provided in Section 4 herein.


    (o) “Participant” means any Eligible Employee who is participating in the
Plan in accordance with the provisions herein set forth.


2.2     Gender and Number. Except when otherwise indicated by the context, any
masculine terminology used herein also shall include the feminine and the
feminine shall include the masculine, and the use of any term herein in the
singular may also include the plural and the plural shall include the singular.



SECTION 3. ELIGIBILITY AND PARTICIPATION


3.1     Eligibility. An Eligible Employee shall become a Participant in the Plan
when selected for such participation by the Corporation’s Chief Executive
Officer, in a writing signed by him. Once a Participant is selected for
participation, the Participant shall remain covered under the Plan, subject to
the termination of participation provisions under Section 3.2.


3.2     Termination of Participation. Once a Participant is selected for
participation in the Plan under Section 3.1, the Participant shall remain
covered hereunder until the earliest of (i) the date the Participant is
notified, in a writing signed by the Corporation’s Chief Executive Officer, that
the Participant is no longer covered by the provisions of this Plan; (ii) the
date upon which the Participant’s employment terminates for any reason; or (iii)
the date of termination of the Plan.




SECTION 4. BENEFITS


4.1     Right to KESBP Benefits. A Participant shall be entitled to receive from
the Corporation KESBP Benefits as described in Sections 4.2 and 4.3 upon the
occurrence of a Change in Control. The amount of all KESBP Benefits described in
Sections 4.2 and 4.3 shall be calculated by the Committee in its sole
discretion.


4.2     Description of KESBP Benefits. Upon a Change in Control, the Corporation
shall pay to, and provide, each Participant with the following:


    (a) An amount intended to approximate three (3) times the sum of: (i) the
Participant’s annual Base Salary in effect as of the Change in Control, and (ii)
the Participant’s full targeted annual incentive opportunity in effect as of the
Change in Control;


    (b) An amount equal to the present value of the Participant’s accrued
benefit, if any, under the SCANA Corporation Supplemental Executive Retirement
Plan (the Participant’s SERP cash balance account), determined prior to any
offset for amounts payable under the SCANA Corporation Retirement Plan, and
calculated as of the date of the Change in Control, increased by the amount
under (i) and reduced by the amount under (ii):


    (i) an amount equal to the present value of the additional projected pay
credits and periodic interest credits to which the Participant would otherwise
become entitled under the terms of the SCANA Corporation Retirement Plan
(disregarding any Code limitations affecting the amount of benefits that may be
provided under such plan) assuming that (A) the Participant remained employed
through the date the Participant would have attained age 65, (B) the rate of
interest used in determining the periodic interest credits shall remain
unchanged from the rate in effect immediately prior to the Change in Control to
the date the Participant would have attained age 65, and (C) the relevant salary
increase and Social Security wage base assumptions set forth in the SCANA
Corporation Retirement Plan shall apply from the date of the Change in Control
to the date the Participant would have attained age 65.


    (ii) an amount equal to the Participant’s cash balance account under the
SCANA Corporation Retirement Plan as of the date of the Change in Control.


For purposes of calculating the foregoing amounts, “present value” shall be
determined using the same methods and assumptions in effect under the SCANA
Corporation Retirement Plan, immediately prior to the Change in Control.


    (c) An amount equal to the total cost of coverage for medical coverage,
long-term disability coverage, and LifePlus or other life insurance coverage, so
as to provide substantially the same level of coverage and benefits enjoyed as
if the Participant continued to be an employee of the Company for three (3) full
years after the effective date of the Change in Control.


4.3     Gross-Up Payments. In addition to the benefits described in Section 4.2
payable to each Participant or his Beneficiary (referred to as each
Participant’s “KESBP Benefit”), upon a Change in Control, the Corporation shall
pay to the Participant an amount (the “Gross-Up Payment”) such that the net
amount retained by each Participant after deduction of any excise tax imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed) on
the KESBP Benefit, the Participant’s benefit under the Performance Share Award
portion of the SCANA Corporation Long-Term Equity Compensation Plan (or any
predecessor plan thereto) payable in connection with the Change in Control (the
“Performance Share Benefit”), and the Gross-Up Payment (the “Excise Tax”) and
any federal, state, and local income tax and Excise Tax upon the Participant’s
KESBP Benefit, the Performance Share Benefit, and the Gross-Up Payment provided
for by this Section 4.3 shall be equal to the sum of (i) the value of the KESBP
Benefit otherwise payable hereunder and (ii) the value of the Performance Share
Benefits paid to the Participant under the Long-Term Equity Compensation Plan
(or any predecessor plan thereto) on account of the change in control provisions
of that plan (or its predecessor).


4.4     Tax Computation. For purposes of determining the amount of the Gross-Up
Payment referred to in Section 4.3, whether any of a Participant’s KESBP Benefit
or Performance Share Benefit (as defined in Section 4.3) will be subject to the
Excise Tax, and the amounts of such Excise Tax: (i) there shall be taken into
account all other payments or benefits received or to be received by a
Participant in connection with a Change in Control of the Corporation (whether
pursuant to the terms of this Plan or any other plan, arrangement, or agreement
with the Corporation, any person whose actions result in a Change in Control of
the Corporation or any person affiliated with the Corporation or such person);
and (ii) the amount of any Gross-Up Payment payable with respect to any
Participant (or his Beneficiary) by reason of such payment shall be determined
in accordance with a customary “gross-up formula,” as determined by the
Committee in its sole discretion.


4.5     Form and Timing of KESBP Benefits. All payments under this Plan shall be
made by the Corporation (or to the extent assets are transferred to the SCANA
Corporation Executive Benefit Plan Trust by the trustee of such trust in
accordance with the trust’s terms) to the Participant (or his Beneficiary) in
the form of a single lump sum cash payment as soon as practicable following the
Change in Control, but in no event later than the date specified by the terms of
the SCANA Corporation Executive Benefit Plan Trust.


4.6     No Subsequent Recalculation of Plan Liability. The Gross-Up Payments
described in Sections 4.3 and 4.4 are intended and hereby deemed to be a
reasonably accurate calculation of each Participant’s actual income tax and
Excise Tax liability under the circumstances (or such tax liability of his
Beneficiary), the payment of which is to be made by the Corporation or any
“rabbi trust” established by the Corporation for such purposes. All such
calculations of tax liability shall not be subject to subsequent recalculation
or adjustment in either an underpayment or overpayment context with respect to
the actual tax liability of the Participant (or his Beneficiary) ultimately
determined as owed.


4.7     Benefits Under Other Plans. Subject to the terms of a Participant’s
Agreement, any other amounts due the Participant or his Beneficiary under the
terms of any other Company plans or programs are in addition to the payments
under this Plan.


SECTION 5. BENEFICIARY DESIGNATION


5.1     Designation of Beneficiary.


    (a) A Participant shall designate a Beneficiary or Beneficiaries who, upon
the Participant’s death, are to receive the amounts that otherwise would have
been paid to the Participant. All designations shall be in writing and signed by
the Participant. The designation shall be effective only if and when delivered
to the Corporation during the lifetime of the Participant. The Participant also
may change his Beneficiary or Beneficiaries by a signed, written instrument
delivered to the Corporation. The payment of amounts shall be in accordance with
the last unrevoked written designation of Beneficiary that has been signed and
delivered to the Corporation. All Beneficiary designations shall be addressed to
the Secretary of SCANA Corporation and delivered to his office, and shall be
processed as indicated in subsection (b) below by the Secretary or by his
authorized designee.


    (b) The Secretary of SCANA Corporation (or his authorized designee) shall,
upon receipt of a Participant’s Beneficiary designation:


    (i) ascertain that the designation has been signed, and if it has not been,
return it to the Participant for his signature; and


    (ii) if signed, stamp the designation “Received,” indicate the date of
receipt, and initial the designation in the proximity of the stamp.


5.2     Death of Beneficiary.


    (a) In the event that all of the Beneficiaries named in Section 5.1
predecease the Participant, the amounts that otherwise would have been paid to
said Beneficiaries shall, where the designation fails to redirect to alternate
Beneficiaries in such circumstance, be paid to the Participant’s estate as the
alternate Beneficiary.


(b) In the event that two or more Beneficiaries are named, and one or more but
less than all of such Beneficiaries predecease the Participant, each surviving
Beneficiary shall receive any dollar amount or proportion of funds designated or
indicated for him per the designation under Section 5.1, and the dollar amount
or designated or indicated share of each predeceased Beneficiary which the
designation fails to redirect to an alternate Beneficiary in such circumstance
shall be paid to the Participant’s estate as an alternate Beneficiary.


5.3     Ineffective Designation.


    (a) In the event the Participant does not designate a Beneficiary, or if for
any reason such designation is entirely ineffective, the amounts that otherwise
would have been paid to the Beneficiary shall be paid to the Participant’s
estate as the alternate Beneficiary.


    (b) In the circumstance that designations are effective in part and
ineffective in part, to the extent that a designation is effective, distribution
shall be made so as to carry out as closely as discernable the intent of the
Participant, with result that only to the extent that a designation is
ineffective shall distribution instead be made to the Participant’s estate as an
alternate Beneficiary.




SECTION 6. GENERAL PROVISIONS


6.1     Contractual Obligation. It is intended that the Corporation is under a
contractual obligation to make payments of a Participant’s KESBP Benefits when
due. Payment of KESBP Benefits shall be made out of the general funds of the
Corporation as determined by the Board without any restriction of the assets of
the Corporation relative to the payment of such contractual obligations; the
Plan is, and shall operate as, an unfunded plan.


6.2     Unsecured Interest. No Participant or Beneficiary shall have any
interest whatsoever in any specific asset of the Corporation. To the extent that
any person acquires a right to receive payment under this Plan, such right shall
be no greater than the right of any unsecured general creditor of the
Corporation.


6.3     “Rabbi” Trust. In connection with this Plan, the Board has established a
grantor trust (known as the “SCANA Corporation Executive Benefit Plan Trust”)
for the purpose of accumulating funds to satisfy the obligations incurred by the
Corporation under this Plan (and such other plans and arrangements as determined
from time to time by the Corporation). At any time prior to a Change in Control,
as that term is defined in such Trust, the Corporation may transfer assets to
the Trust to satisfy all or part of the obligations incurred by the Corporation
under this Plan, as determined in the sole discretion of the Committee, subject
to the return of such assets to the Corporation at such time as determined in
accordance with the terms of such Trust. Notwithstanding the establishment of
the Trust, the right of any Participant to receive future payments under the
Plan shall remain an unsecured claim against the general assets of the
Corporation.


6.4     Employment/Participation Rights.


    (a) Nothing in the Plan shall interfere with or limit in any way the right
of the Company to terminate any Participant’s employment at any time, nor confer
upon any Participant any right to continue in the employ of the Company.


    (b) Nothing in the Plan shall be construed to be evidence of any agreement
or understanding, express or implied, that the Company will continue to employ a
Participant in any particular position or at any particular rate of
remuneration.


    (c) No employee shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant.


    (d) Nothing in this Plan shall affect the right of a recipient to
participate in and receive benefits under and in accordance with any pension,
profit-sharing, deferred compensation or other benefit plan or program of the
Company.


6.5     Nonalienation of Benefits.


    (a) No right or benefit under this Plan shall be subject to anticipation,
alienation, sale, assignment, pledge, encumbrance, or change, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber or change the same shall be
void; nor shall any such disposition be compelled by operation of law.


    (b) No right or benefit hereunder shall in any manner be liable for or
subject to the debts, contracts, liabilities, or torts of the person entitled to
benefits under the Plan.


    (c) If any Participant or Beneficiary hereunder should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or change any
right or benefit hereunder, then such right or benefit shall, in the discretion
of the Committee, cease, and the Committee shall direct in such event that the
Corporation hold or apply the same or any part thereof for the benefit of the
Participant or Beneficiary in such manner and in such proportion as the
Committee may deem proper.


6.6     Severability. If any particular provision of the Plan shall be found to
be illegal or unenforceable for any reason, the illegality or lack of
enforceability of such provision shall not affect the remaining provisions of
the Plan, and the Plan shall be construed and enforced as if the illegal or
unenforceable provision had not been included.


6.7     No Individual Liability. It is declared to be the express purpose and
intention of the Plan that no liability whatsoever shall attach to or be
incurred by the shareholders, officers, or directors of the Corporation or any
representative appointed hereunder by the Corporation, under or by reason of any
of the terms or conditions of the Plan.


6.8     Applicable Law. This Plan shall be governed by and construed in
accordance with the laws of the State of South Carolina except to the extent
governed by applicable federal law.


SECTION 7. PLAN ADMINISTRATION, AMENDMENT AND TERMINATION


7.1     In General. This Plan shall be administered by the Committee, which
shall have the sole authority, in its discretion, to construe and interpret the
terms and provisions of the Plan and determine the amount, manner and time of
payment of any benefits hereunder. The Committee shall maintain records, make
the requisite calculations and disburse payments hereunder, and its
interpretations, determinations, regulations and calculations shall be final and
binding on all persons and parties concerned. The Committee may adopt such rules
as it deems necessary, desirable or appropriate in administering this Plan and
the Committee may act at a meeting, in a writing without a meeting, or by having
actions otherwise taken by a member of the Committee pursuant to a delegation of
duties from the Committee.


7.2     Claims Procedure. Any person dissatisfied with the Committee’s
determination of a claim for benefits hereunder must file a written request for
reconsideration with the Committee. This request must include a written
explanation setting forth the specific reasons for such reconsideration. The
Committee shall review its determination promptly and render a written decision
with respect to the claim, setting forth the specific reasons for such denial
written in a manner calculated to be understood by the claimant. Such claimant
shall be given a reasonable time within which to comment, in writing, to the
Committee with respect to such explanation. The Committee shall review its
determination promptly and render a written decision with respect to the claim.
Such decision upon matters within the scope of the authority of the Committee
shall be conclusive, binding, and final upon all claimants under this Plan.


7.3     Finality of Determination. The determination of the Committee as to any
disputed questions arising under this Plan, including questions of construction
and interpretation, shall be final, binding, and conclusive upon all persons.


7.4     Delegation of Authority. The Committee may, in its discretion, delegate
its duties to an officer or other employee of the Company, or to a committee
composed of officers or employees of the Company.


7.5     Expenses. The cost of payment from this Plan and the expenses of
administering the Plan shall be borne by the Corporation.  


7.6     Tax Withholding. The Corporation shall have the right to deduct from all
payments made from the Plan any federal, state, or local taxes required by law
to be withheld with respect to such payments.


7.7     Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent and of age until the
Committee receives written notice, in a form and manner acceptable to it, that
such person is incompetent or a minor, and that a guardian, conservator,
statutory committee under the South Carolina Code of Laws, or other person
legally vested with the care of his estate has been appointed. In the event that
the Committee finds that any person to whom a benefit is payable under the Plan
is unable to properly care for his affairs, or is a minor, then any payment due
(unless a prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Committee to have incurred expense for
the care of such person otherwise entitled to payment.


In the event a guardian or conservator or statutory committee of the estate of
any person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, payments shall be made to such guardian or
conservator or statutory committee provided that proper proof of appointment is
furnished in a form and manner suitable to the Committee. Any payment made under
the provisions of this Section 7.7 shall be a complete discharge of liability
therefor under the Plan.


7.8     Notice of Address. Any payment made to a Participant or his designated
Beneficiary at the last known post office address of the distributee on file
with the Corporation, shall constitute a complete acquittance and discharge to
the Corporation and any director or officer with respect thereto, unless the
Corporation shall have received prior written notice of any change in the
condition or status of the distributee. Neither the Corporation nor any director
or officer shall have any duty or obligation to search for or ascertain the
whereabouts of the Participant or his designated Beneficiary.


7.9     Amendment and Termination. The Corporation expects the Plan to be
permanent, but since future conditions affecting the Corporation cannot be
anticipated or foreseen, the Corporation reserves the right to amend, modify, or
terminate the Plan at any time by action of its Board at any time prior to a
Change in Control, pursuant to a Board resolution adopted by a vote of
two-thirds (2/3) of the Board members then serving on the Board. Upon any such
amendment, and except as provided hereunder upon the occurrence of a Change in
Control, each Participant and his Beneficiary(ies) shall only be entitled to
such benefits as determined by the Board pursuant to such amendment. Upon any
such termination, and except as provided hereunder upon the occurrence of a
Change in Control, no Participant or Beneficiary(ies) shall be entitled to any
further benefits hereunder, unless determined otherwise by the Board, in its
sole discretion. Notwithstanding the foregoing, however: (a) in the event a
Change in Control occurs during the term of the Plan, this Plan will remain in
effect until all benefits have been paid to all Participants existing at the
time of the Change in Control; and (b) no amendment, modification or termination
of the Plan may be made, and no Participants may be added to the Plan, upon or
following a Change in Control without the express written consent of all of the
Plan’s Participants covered by the Plan at such time.
 


SECTION 8. EXECUTION


IN WITNESS WHEREOF, the Corporation has caused this amended and restated SCANA
Corporation Key Executive Severance Benefits Plan to be executed by its duly
authorized officer this 2nd day of August, 2001, to be effective as of July 1,
2001.


SCANA CORPORATION




By:  /s/W. B.Timmerman        


Title: Chairman, President and Chief Executive Officer


ATTEST:




/s/Lynn M. Williams
Secretary



































